     Case 1:19-cv-01238-DAD-BAM Document 47 Filed 06/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SANDRA REYNOLDS,                                 Case No. 1:19-cv-01238-DAD-BAM
12                      Plaintiff,                    ORDER GRANTING JOINT
                                                      STIPULATION REGARDING DEADLINE
13          v.                                        TO FILE DISPOSITIVE MOTIONS AND
                                                      DAUBERT MOTIONS
14   C R BARD INCORPORATED, et al.,
                                                      (Doc. 46)
15                      Defendants.
16

17          On June 8, 2021, the parties filed a joint stipulation requesting an extension of the

18   deadline to file dispositive and Daubert motions by one week, to June 17, 2021. The parties

19   explain that they have met and conferred regarding these motions in the interest of judicial

20   economy and a one-week extension will further facilitate these discussions. (Doc. 46.)

21          Having considered the parties’ stipulation, and good cause appearing, the request for an

22   extension of the deadline to file dispositive and Daubert motions is GRANTED.        All dispositive

23   motions and all Daubert motions shall be filed and served on or before June 17, 2021.
     IT IS SO ORDERED.
24

25      Dated:     June 9, 2021                               /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
